
	
		II
		110th CONGRESS
		1st Session
		S. 2268
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2007
			Ms. Klobuchar (for
			 herself and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require issuers of long term care insurance to
		  establish third party review processes for disputed claims.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Long Term Care Insurance Integrity
			 Act of 2007.
		2.Long term care
			 insurance dispute resolution review process
			(a)In
			 generalNotwithstanding any other provision of law, an insurance
			 issuer that offers a long term care insurance plan shall develop and implement
			 claims dispute resolution procedures that comply with the requirements of this
			 section that shall be applicable to such plan.
			(b)RequirementA
			 claims dispute resolution procedure under subsection (a) shall—
				(1)be designed to
			 expeditiously resolve disputes concerning claims under the plan
			 involved;
				(2)with respect to
			 such disputes provide for the application of one or more alternative means of
			 dispute resolution involving independent third-party review under appropriate
			 circumstances by entities that are mutually acceptable to the issuer and the
			 enrollee involved, with the decision of such reviewer being binding on the
			 issuer; and
				(3)ensure that an
			 enrollee is eligible to obtain claims review only to the extent and in the
			 manner provided for in the applicable insurance contract.
				(c)AppealsAn
			 enrollee may appeal the decision of an independent reviewer under subsection
			 (b)(2) to an appropriate State court as provided for under State law.
			(d)Rule of
			 constructionNothing in this section shall be construed to
			 provide authority for an independent third-party reviewer under subsection
			 (b)(2) to modify the terms of any long term care insurance contract.
			
